UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1121



MIRZA MUHAMMAD JAFFER,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-166-950)


Submitted:   July 18, 2007                 Decided:   August 1, 2007


Before TRAXLER and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mirza Muhammad Jaffer, Petitioner Pro Se. Mona Maria Yousif,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mirza Muhammad Jaffer, a native of India and a citizen of

Pakistan,     petitions    for   review      of   an   order   of    the    Board    of

Immigration     Appeals    (“Board”)      dismissing     his    appeal      from    the

immigration judge’s denial of his motion to reopen immigration

proceedings. We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in upholding the

denial of Jaffer’s motion.             See 8 C.F.R. § 1003.23(b)(1)(iv)

(2007).       Accordingly, we deny the petition for review for the

reasons stated by the Board.              See In re: Jaffer, A72-166-950

(B.I.A. Jan. 19, 2007). We dispense with oral argument because the

facts   and    legal    contentions    are    adequately       presented     in     the

materials      before   the   court    and    argument     would      not   aid     the

decisional process.



                                                                    PETITION DENIED




                                      - 2 -